Order filed September 17, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00872-CR
                                  ____________

                     COURTNEY LEE HICKS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1520060

                                     ORDER

      The opinion in this case was issued on August 29, 2019. On September 10,
2019, the pro se appellant filed a motion to extend time to file his “brief
information.” We construe the motion as one to extend time to file a motion for
rehearing, and we grant the motion to extend the deadline until October 16, 2019.
Appellant is ordered to file any motion for rehearing on or before October 16, 2019.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.